DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 46, 47, 49-62 and 66-69 are pending as amended on 11/2/2021. 
Claims 52 and 59 stand withdrawn from consideration.
The new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 11/2/2021. In particular, claim 46 has been amended to contain a maximum amount of tetrahydrofuran, and claim 56 has been amended to recite a maximum amount of cobalt, aluminum and acetic acid. New claims 66-69 have been added. Therefore the scope of the claims is now different from what it was at the time of the preceding Office action. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Information Disclosure Statement
The information disclosure statement filed 11/2/2021 includes an item of information that fails to comply with the requirements of 37 CFR 1.98. In particular, 37 CFR 1.98(b)(5) requires that each publication listed must be identified by publisher, author (if any),...date and place of publication. The required identifiers have not been provided for Non-patent literature document 1, and it is not clear what kind of document or publication Applicant has provided. Therefore the item of information has not been considered.
Claim Rejections - 35 USC § 112
Claims 46, 47, 49-51, 53-58, 60-62 and 66-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 has been amended to require that the composition comprise “radical polymerization inhibitors.” It is noted that claim 48, which has now been cancelled, further limited claim 46 by requiring that the composition comprise “an inhibitor.” While previously presented claim 48 required a singular inhibitor, presently amended claim 46 cites plural inhibitors (and claim 49 has also been amended to change “inhibitor” to the plural “inhibitors.” It is unclear whether the amendment to recite inhibitors (plural) is intended to require the presence of more than one type of inhibitor in the composition, or, whether the recited inhibitors (plural) would be satisfied by the presence of a single type of inhibitor (e.g., due to the fact that a plurality of molecules of a single type of inhibitor would be present in the composition). If Applicant intended the claim to encompass compositions with only one type of inhibitor as well as compositions with multiple types of inhibitors, the examiner recommends amending the claims to recite a “radical polymerization inhibitor” (singular) to avoid confusion as to the scope of the claim. [Given that the transitional phrase “comprising” is open-ended, a claim to a composition comprising a radical polymerization inhibitor (singular) would also encompass compositions with more than one type of inhibitor.]  Claims 47, 49-51, 53-55, 66, 67 and 69 are unclear for the same reason due to their dependence from claim 46.
Additionally, claims 47 and 57 recite a composition, characterized in that a component of the composition (polypropiolactone, herein “PPL”) “undergoes thermolysis to produce glacial acrylic acid…” The intended scope of the claims is unclear because of this limitation. It appears Applicant is attempting to recite a process of using a composition of matter (e.g., a process of using PPL to produce acrylic acid) in a claim drawn to the composition of matter itself (i.e., in a claim drawn to a composition of PPL). It is unclear whether infringement would occur when one creates the composition of matter that is capable of being used in the recited manner, OR, whether infringement would occur when the user actually uses the composition of matter in the recited manner. Therefore, the claims are considered indefinite, in that it is unclear if the claims are drawn to products or to processes of using them. See MPEP 2173.05(p)(II).
In the interest of compact prosecution, for the purpose of applying prior art the claims have been interpreted as reciting a composition of PPL and catalyst as recited in the independent claims 46 and 56, wherein the composition is capable of producing glacial acrylic acid after thermolysis. If Applicant actually intended claims 47 and 57 to be method claims which require method steps, the claims should be amended such that the preamble clearly identifies the intended statutory class of invention (i.e., the preamble should clearly state that the claim is a method/process), and should be amended to positively recite the required method step(s). [However, Applicant is advised that claims drawn to a product (PPL composition) have been constructively elected by original presentation for prosecution on the merits, and therefore, any claim 
Additionally, claim 50 depends from claim 46, and further limits the catalyst by defining it as a residual catalyst from a first reaction. The claim then recites a list of alternatives to define the limitation (i.e., to define “the catalyst”). Claims that set forth a list of alternatives from which a selection is to be made are typically referred to as Markush claims. See MPEP 2173.05(h). If a Markush grouping requires a material selected from an open list of alternatives (a catalyst “including”…), the claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. Therefore, because the term “including” renders the grouping recited in claim 50 an open group of alternatives, it is unclear what other alternatives are intended to be encompassed by the claim. Additionally, as further discussed in MPEP 2173.05(h), a Markush group may be so expansive that persons skilled in the art cannot determine the metes and bounds of the claimed invention. In this instance, one skilled in the art would not be able to determine the metes and bounds of the claim due to an inability to envision all the compounds defined by the Markush group recited in claim 50. 
Additionally, claim 56 recites a composition comprising “less than 10 ppm of cobalt, aluminum and acetic acid.” It is not clear whether the claim requires the total of the amounts of cobalt plus aluminum plus acetic acid to be less than 10 ppm, OR, whether the claim requires the amount of each individual component to be less than 10 ppm (such that the total amount of each of the components combined could be more than 10 ppm). Claims 57, 58, 60-62 and 68 
Additionally, claim 68 recites a chemical formula with a subscript “n,” but does not define the variable “n.” The scope of the claim is therefore unclear. For examination purposes, “n” has been interpreted as representing a number of units. [It is further noted that “propiolactone” in claim 68 should be “polypropiolactone.”]

Claim 50 is further rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
Claim 50 depends from claim 46. Claim 46 requires a composition comprising a catalyst. Claim 50 further defines the “catalyst,” and the definition includes compounds produced by degradation of a catalyst, compounds used to produce a catalyst, and organic compounds, metals or metal ions which were part of a catalyst. It appears, therefore, that claim 50 encompasses compositions comprising a component of a catalyst, and does not require the composition to comprise an actual, complete, catalyst. The broadest reasonable interpretation of “a catalyst” as recited in claim 46 would not include compounds or components which could be part of a catalyst, but are not catalysts on their own. Therefore, because “the catalyst” recited in claim 50 is broader than “the catalyst” recited in claim 46, claim 50 fails to further limit the claim from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
Claim(s) 46, 47, 50, 51, 54, 55 and 66 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raith et al (US 2014/0018574).
[Note: this rejection addresses unelected species of catalyst encompassed by the claims.]
As to claim 46, Raith discloses thermolysis of poly-3-hydroxypropionate (i.e., polypropiolactone, PPL) in the presence of a splitting catalyst [0378-9]. Raith discloses including free-radical polymerization inhibitors to the PPL to be split thermolytically [0105-108]. See also claim 23. The thermolysis exemplified by Raith includes a step of combining 3.0 g of PPL and 87 mg of pentamethylethylenetriamine as a splitting catalyst (i.e., a catalyst which causes PPL to undergo thermolysis; [0025]) in a splitting flask [0341-3]. Therefore, Raith discloses a composition of PPL, radical polymerization inhibitor, and splitting catalyst (that causes PPL to undergo thermolysis). 
Raith does not disclose or teach the use or production of tetrahydrofuran in the thermolysis of PPL or production of PPL to be thermolyzed. Therefore, there is reasonable basis to conclude that Raith discloses a composition as presently recited with 0 ppm of tetrahydrofuran (which falls within the presently recited range of less than 10 ppm of tetrahydrofuran). 
As to claim 47, Raith teaches that acrylic acid is produced by the thermolysis [0001], but fails to specifically teach that the acrylic acid “glacial.” However, given that Raith discloses a composition which is the same as presently claimed, and describes a method which is substantially similar to the method described in the instant 
As to claims 50 and 51, Raith fails to teach utilizing a splitting catalyst which is residual from a first reaction, or utilizing both residual catalyst and additional catalyst added from a source. However, case law has established that the patentability of a product-by-process is determined by the patentability of the product itself, i.e., that the patentability of a product does not depend upon its method of production (MPEP 2113). The process limitations are only given consideration regarding patentability if there is criticality to the structure implied by the steps of the process. Although Raith fails to teach that the catalyst is residual, or partially residual and partially added from a source, it is the examiner’s position that the limitation of “residual” or “added from a catalyst source” does not provide any distinct physical limitations on the catalyst material or the composition formed therefrom. Because no criticality to the catalyst has been demonstrated by the step of providing the catalyst from a first reaction or from a catalyst source, it is evident that the composition disclosed by Raith anticipates claims 50 and 51, notwithstanding any difference in the process by which the catalyst(s) is/are provided to the composition. 
As to claims 54 and 69, Raith discloses PPL having a Mw of 3000 with a polydispersity of 1.4 [0337], which falls within the range recited in claim 69. Given that polydispersity is Mw/Mn, Raith discloses PPL having an Mn of 3400/1.4 = 2429, which falls within the presently claimed range. 
As to claims 55 and 66, Raith exemplifies combining 3.0 g of PPL and 87 mg of pentamethylethylenetriamine as a splitting catalyst in a splitting flask [0341-3]. Raith . 

Claim Rejections - 35 USC § 103
Claims 46, 47, 49-51, 54-58, 61, 66 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raith et al (US 2014/0018574).
[Note: this rejection addresses the elected species of inhibitor: phenothiazine.]
As to claims 46 and 49, Raith discloses thermolysis of poly-3-hydroxypropionate (i.e., polypropiolactone, PPL) in the presence of a splitting catalyst [0378-9]. Raith discloses including free-radical polymerization inhibitors to the PPL to be split thermolytically [0105-108]. See also claim 23. The thermolysis exemplified by Raith includes a step of combining 3.0 g of PPL and 87 mg of pentamethylethylenetriamine as a splitting catalyst (i.e., a catalyst which causes PPL to undergo thermolysis; [0025]) in a splitting flask [0341-3]. Therefore, Raith discloses a composition of PPL, radical polymerization inhibitor, and splitting catalyst (that causes PPL to undergo thermolysis). 
With regard to the inhibitor, Raith discloses that the inhibitors are recommended for inhibiting polymerization of acrylic acid in the liquid phase [0106], and names 
Raith does not disclose or teach the use or production of tetrahydrofuran in the thermolysis of PPL or in the production of PPL to be thermolyzed. Therefore, there is reasonable basis to conclude that Raith discloses a composition as presently recited with 0 ppm of tetrahydrofuran (which falls within the presently recited range of less than 10 ppm of tetrahydrofuran). 
As to claim 47, Raith teaches that acrylic acid is produced by the thermolysis [0001], but fails to specifically teach that the acrylic acid “glacial.” However, given that Raith suggests a composition which is the same as presently claimed, and describes a method which is substantially similar to the method described in the instant specification, there is reasonable basis to conclude that the composition suggested by Raith is capable of producing acrylic acid which is glacial acrylic acid. 
As to claims 50 and 51, Raith fails to teach utilizing a splitting catalyst which is residual from a first reaction, or utilizing both residual catalyst and additional catalyst added from a source. However, case law has established that the patentability of a product-by-process is determined by the patentability of the product itself, i.e., that the patentability of a product does not depend upon its method of production (MPEP 2113). The process limitations are only given consideration regarding patentability if there is criticality to the structure implied by the steps of the process. Although Raith fails to teach that the catalyst is residual, or partially residual and partially added from a source, 
As to claims 54 and 69, Raith discloses PPL having a Mw of 3000 with a polydispersity of 1.4 [0337], which falls within the range recited in claim 69. Given that polydispersity is Mw/Mn, Raith discloses PPL having an Mn of 3400/1.4 = 2429, which falls within the presently claimed range. 
As to claims 55 and 66, Raith exemplifies combining 3.0 g of PPL and 87 mg of pentamethylethylenetriamine as a splitting catalyst in a splitting flask [0341-3]. Raith further teaches utilizing 150-350 ppm by weight polymerization inhibitor [0108], which falls within the range recited in claim 66. 3.0 g is equivalent to 3000 mg, and therefore, the content of PPL in Raith’s example is 3000/(3000+87), which is 97 wt% (i.e., within the presently claimed range of at least 95 wt%). Given that the quantity of inhibitor disclosed by Raith is so small (150-350 ppm is equivalent to 0.015% to 0.035% of 3000 mg, i.e., 0.45 mg to 1.05 mg), the amount of PPL in the composition suggested by Raith which includes 150-350 ppm inhibitor as disclosed by Raith in [0108] remains 97 wt%, i.e., within the claimed range of at least 95 wt%. 
As to claims 56, 57 and 61, Raith suggests a composition comprising 97 wt% PPL (having an Mn of 2429), inhibitor (including phenothiazine) and catalyst according to claims 46, 47, 49, 54, 55 and 66, as set forth above. 
Raith fails to specifically teach a cobalt, aluminum and acetic acid content of less than 10 ppm, as recited in independent claim 56. However: 
With regard to aluminum:
Raith does not disclose utilizing any aluminum-containing materials/catalysts, and therefore, Raith suggests a composition which does not comprise any aluminum (i.e., 0 ppm aluminum).
With regard to cobalt:
Raith discloses preparation of PPL utilizing a cobalt-containing catalyst, dicobalt octacarbonyl [0296]. However, Raith discloses that the presence of cobalt impairs the inventive catalyzed thermolysis, and emphasizes that the PPL is subjected to decobaltization prior to thermolysis by washing with an aqueous Bronsted-acidic solution and precipitating in the presence of oxidization agents (e.g., air) [0103]. Given Raith’s disclosure that cobalt impairs thermolysis and disclosure that cobalt can be removed by washing/precipitation as described in [0103], the person having ordinary skill in the art would have been motivated to decrease the content of cobalt in Raith’s PPL to any desired amount in order to achieve the desired balance between process efficiency (worsens as length of purification/number of washes increases) and thermolysis (improves as degree of purification increases and cobalt level decreases). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a PPL composition, as suggested by Raith, having any desired 
With regard to acetic acid:
Raith exemplifies utilizing acetic acid for decobaltization [0316], followed by washing with water, and then methanol, and then drying the solids for 10 hours under vacuum [0317]. Raith fails to specifically teach whether any residual acetic acid remains after the washing/drying procedure disclosed in [0317]. However, the person having ordinary skill in the art would have recognized that any residual acetic acid would be considered a contaminant of the ultimately desired end product (acrylic acid), and would therefore have been motivated to remove as much acetic acid as possible by repeating the disclosed washings with water and methanol (both more volatile than acetic acid), and by selecting any appropriate length for the disclosed subsequent drying of PPL under vacuum, in order to achieve any desired degree of purity (i.e., desired reduction in contaminants such as acetic acid) based on the requirements of the intended application. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a PPL composition, as suggested by Raith, having any desired degree of purity/acetic acid content, including a content of acetic acid below 10 ppm as presently recited. 
Alternatively with regard to acetic acid:
Raith exemplifies utilizing acetic acid for decobaltization [0316], followed by washing with water, and then methanol, and then drying the solids for 10 hours under vacuum [0317]. However, in the broader disclosure [0103], Raith teaches utilizing a Bronsted-acidic aqueous solution for decobaltization. It would have been obvious to the 
As to claim 58, Raith fails to teach utilizing a splitting catalyst which is residual from a first reaction. However, case law has established that the patentability of a product-by-process is determined by the patentability of the product itself, i.e., that the patentability of a product does not depend upon its method of production (MPEP 2113). The process limitations are only given consideration regarding patentability if there is criticality to the structure implied by the steps of the process. Although Raith fails to teach that the catalyst is residual, or partially residual, it is the examiner’s position that the limitation of “residual” from a first reaction does not provide any distinct physical limitations on the catalyst material or the composition formed therefrom. Because no criticality to the catalyst has been demonstrated by the step of providing the catalyst from a first reaction, it is evident that the Raith suggests a composition according to claim 58 for the same reasons set forth with regard to claim 56, notwithstanding any difference in the process by which the catalyst is provided to the composition. 

Claims 62, 67 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raith et al (US 2014/0018574) in view of Mahoney (WO 2013/126375).
[Note: this rejection addresses an unelected species of catalyst encompassed by the claims.]
The rejections of claims 46 and 56 over Raith are incorporated here by reference.
As to claims 62, 67 and 68, Raith discloses that the PPL has a structure according to formula II [0041], wherein the end group “a” may be an acrylate end group as shown in [0044], which corresponds to the acrylate end group as shown in the formula recited in instant claim 68. The structure of “b” disclosed by Raith in [0044] further corresponds to the formula recited in instant claim 68 wherein Y is H. However, Raith fails to teach that at least 90% of polymer chains have an acrylate end group. 
Mahoney discloses forming polypropiolactone (a poly(3-hydroxyalkanoate) by polymerizing beta propiolactone (bPL). Mahoney discloses contacting the bPL with carboxylate polymerization initiators, and specifically teaches using an acrylate anion because the carboxylate incorporates into the polymer chain, and no non-acrylate materials arising from the bound initiator will contaminate the subsequent acrylic acid stream produced from the polymer (p 8, line 21 to p 9, line 2). In light of Mahoney’s teaching, the person having ordinary skill in the art would have been motivated to form acrylic acid from PPL utilizing only PPL chains which have an acrylate end group, in order to avoid contamination of the acrylic acid product. It would have been obvious to the person having ordinary skill in the art, therefore, to have formed a composition of PPL, inhibitor and splitting catalyst, as disclosed by Raith, utilizing PPL wherein all (100%) of the PPL chains have acrylate end groups according to Raith’s formula shown in [0044].

Claims 46, 47, 49-51, 54 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney (WO 2013/126375) in view of Armarego (Purification of Laboratory Chemicals, Seventh edition, Elsevier, Chapter 1, p 1, 2013).
[Note: this rejection addresses unelected species encompassed by the claims.]
As to claims 46 and 49, Mahoney teaches a process which includes a step of pyrolyzing PPL by heating PPL in the presence of a depolymerization catalyst (p 10, lines 8-10). Given that the pyrolysis of PPL in the presence of catalyst disclosed by Mahoney results in the breakdown of PPL to produce acrylic acid by the action of heat (see scheme 1 on p 10), there is reasonable basis to conclude that the “depolymerization catalyst” disclosed by Mahoney is capable of causing the PPL to undergo thermolysis, as presently recited.
Mahoney further teaches that most commercial acrylic acid contains MEHQ to stabilize against runaway polymerization (p 1, lines 16-21). Mahoney exemplifies pyrolysis of PPL to liberate acrylic acid by combining PPL with MEHQ prior to heating/pyrolysis (p 13, lines 17-26). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a composition of PPL and depolymerization catalyst, as disclosed by Mahoney, by further including MEHQ (corresponding to an inhibitor as presently recited) in order to prevent runaway polymerization of the acrylic acid liberated from the pyrolysis of PPL. 
As to the presently recited THF content:
Mahoney discloses that the method is intended to provide isolated PPL which can be transported and used in the manufacture of glacial acrylic acid of a purity suitable for manufacture of acrylic acid polymers (p 7, lines 13-23). Mahoney further 
Armarego teaches that purity is a matter of degree, and that absolute purity is an ideal which, no matter how closely approached, can never be attained. Armarego discloses that any amounts of unreacted starting materials may be present depending on the synthetic or isolation procedures used for preparing substances (p 1). Armarego teaches that a purified product should have spectroscopic properties which indicate that the traces of impurities left in the sample are of acceptable levels for the intended purpose (p 2, bottom half of page). 
In light of Mahoney’s disclosure indicating the desirability of using a solid PPL product which has been treated to remove non-PPL components and which can be transported and utilized to produce glacial acrylic acid of high purity, the person having ordinary skill in the art would have been motivated to provide solid PPL, as disclosed by Mahoney, having any desired minimization of contaminants in order to improve the handleability and increase the suitability for transport and subsequent processing/production of acrylic acid polymers. In light of Armarego, the person having ordinary skill in the art would have been motivated to utilize any common methods of purification in order to achieve any acceptable level of purity of a product for an intended purpose. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a composition of PPL, catalyst and MEHQ, as disclosed 
As to claim 47, Mahoney teaches that the PPL is capable of providing glacial acrylic acid (abstract) (p 7, lines 22-24).
As to claims 50 and 51, Mahoney fails to teach utilizing a depolymerization catalyst which is residual from a first reaction, or which is both residual and added from a source. However, case law has established that the patentability of a product-by-process is determined by the patentability of the product itself, i.e., that the patentability of a product does not depend upon its method of production (MPEP 2113). The process limitations are only given consideration regarding patentability if there is criticality to the structure implied by the steps of the process. Although Mahoney fails to teach that the catalyst is residual, or partially residual, it is the examiner’s position that the limitation of “residual” or “added from a catalyst source” does not provide any distinct physical limitations on the catalyst material or the composition formed therefrom. Because no criticality to the catalyst has been demonstrated by the step of providing the catalyst from a first reaction or from a catalyst source, it is evident that Mahoney suggests a composition according to claims 50 and 51, notwithstanding any difference in the process by which the catalyst is provided to the composition. 
As to claim 54, Mahoney teaches that the PPL can have a number average molecular weight between 200-10,000 g/mol (p 7, lines 25-29) or 10,000-1,000,000 (p 8, lines 10-16). Both of the ranges disclosed by Mahoney overlap the presently claimed range of 800-100,000 g/mol recited in claim 54. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claim 67, Mahoney specifically teaches using an acrylate anion because the carboxylate incorporates into the polymer chain, and no non-acrylate materials arising from the bound initiator will contaminate the subsequent acrylic acid stream produced from the polymer (p 8, line 21 to p 9, line 2). In light of Mahoney’s teaching, the person having ordinary skill in the art would have been motivated to form acrylic acid from PPL utilizing only PPL chains which have an acrylate end group, in order to avoid contamination of the acrylic acid product. It would have been obvious to the person having ordinary skill in the art, therefore, to have formed a composition of PPL, inhibitor and catalyst, as suggested by Mahoney, utilizing PPL wherein all (100%) of the PPL chains have acrylate end groups, in order to prevent contamination of subsequently produced acrylic acid product.

Claims 53, 56-58, 60-62 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney (WO 2013/126375) in view of Hubbs et al (US 5281691) and Armarego (Purification of Laboratory Chemicals, Seventh edition, Elsevier, Chapter 1, p 1, 2013). 
[Note: this rejection addresses the elected catalyst species: tetrabutylammonium acrylate.]
As to claim 53, Mahoney discloses forming polypropiolactone (a poly(3-hydroxyalkanoate) by polymerizing beta propiolactone (bPL). Mahoney discloses contacting the bPL with carboxylate polymerization initiators, and specifically teaches 
 Hubbs teaches a process for the production of poly(3-hydroxyalkanoates) in the presence of an anionic initiator (col 1, lines 5-12). Hubbs teaches that anionic initiators are preferably chosen from carboxylate anions and the appropriate cation (col 9, lines 60-62), and teaches that preferred cations for carboxylate initiators are those cations which weakly coordinate to the carboxylate anion, thus permitting the carboxylate anion to be more reactive (col 9, line 66 to col 10, line 1). Hubbs teaches tetrasubstituted ammonium as a preferred cation, and specifically names tetrabutylammonium carboxylate as being more preferred (col 10, lines 24-30). 
When carrying out a polymerization of a propiolactone to produce a poly(3-hydroxyalkanoate) utilizing a carboxylate anionic initiator, the person having ordinary skill in the art would have been motivated to select any appropriate cation which weakly coordinates to the anion in order to increase the reactivity of the carboxylate anion, as taught by Hubbs. It would have been obvious to the person having ordinary skill in the art, therefore, to have polymerized bPL to PPL in the presence of an initiator comprising an acrylate anion, as disclosed by Mahoney, utilizing any appropriate weakly coordinating cation disclosed by Hubbs as a cation, including tetrabutylammonium. 
Armarego teaches that purity is a matter of degree, and that absolute purity is an ideal which, no matter how closely approached, can never be attained. Armarego discloses that any amounts of unreacted starting materials may be present depending on the synthetic or isolation procedures used for preparing substances (p 1). There is 
As to the presently recited radical polymerization inhibitor:
Mahoney further teaches that various techniques have been developed to stabilize acrylic acid, and that most acrylic acid contains MEHQ for this purpose (p 1, lines 16-18). Mahoney teaches a step of pyrolysis of PPL wherein 2.0 g of PPL formed from polymerization of bPL is combined with 8.6 mg MEHQ (which corresponds to an inhibitor as presently recited). In light of Mahoney’s disclosure, the person having ordinary skill in the art would have been motivated to add inhibitor to a PPL intended for pyrolysis to acrylic acid in order to stabilize the acrylic acid produced upon pyrolysis. It would have been obvious to the person having ordinary skill in the art, therefore, to have polymerized bPL to PPL utilizing tetrabutylammonium acrylate initiator, as suggested by modified Mahoney, and to have subsequently added stabilizer (radical polymerization inhibitor) to the product PPL in order to stabilize subsequently produced acrylic acid. 
As to the presently recited THF content:
Mahoney discloses that the method is intended to provide isolated PPL which can be transported and used in the manufacture of glacial acrylic acid of a purity suitable for manufacture of acrylic acid polymers (p 7, lines 13-23). Mahoney further 
Armarego teaches that purity is a matter of degree, and that absolute purity is an ideal which, no matter how closely approached, can never be attained. Armarego discloses that any amounts of unreacted starting materials may be present depending on the synthetic or isolation procedures used for preparing substances (p 1). Armarego teaches that a purified product should have spectroscopic properties which indicate that the traces of impurities left in the sample are of acceptable levels for the intended purpose (p 2, bottom half of page). 
In light of Mahoney’s disclosure indicating the desirability of using a solid PPL product which has been treated to remove non-PPL components and which can be transported and utilized to produce glacial acrylic acid of high purity, the person having ordinary skill in the art would have been motivated to provide solid PPL, as disclosed by modified Mahoney, having any desired minimization of contaminants in order to improve the handleability and increase the suitability for transport and subsequent processing/production of acrylic acid polymers. In light of Armarego, the person having ordinary skill in the art would have been motivated to utilize any common method(s) of purification in order to achieve any acceptable level of purity of a product for an intended purpose. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a composition of PPL, catalyst and MEHQ, as 
As to claims 56-58 and 60, Mahoney discloses forming polypropiolactone (a poly(3-hydroxyalkanoate) by polymerizing beta propiolactone (bPL). Mahoney discloses contacting the bPL with carboxylate polymerization initiators, and specifically teaches using an acrylate anion because the carboxylate incorporates into the polymer chain (p 8, lines 21-30). However, Mahoney fails to specifically teach utilizing tetrabutylammonium as the cation associated with the acrylate anion. 
 Hubbs teaches a process for the production of poly(3-hydroxyalkanoates) in the presence of an anionic initiator (col 1, lines 5-12). Hubbs teaches that anionic initiators are preferably chosen from carboxylate anions and the appropriate cation (col 9, lines 60-62), and teaches that preferred cations for carboxylate initiators are those cations which weakly coordinate to the carboxylate anion, thus permitting the carboxylate anion to be more reactive (col 9, line 66 to col 10, line 1). Hubbs teaches tetrasubstituted ammonium as a preferred cation, and specifically names tetrabutylammonium carboxylate as being more preferred (col 10, lines 24-30). 
When carrying out a polymerization of a propiolactone to produce a poly(3-hydroxyalkanoate) utilizing a carboxylate anionic initiator, the person having ordinary skill in the art would have been motivated to select any appropriate cation which weakly coordinates to the anion in order to increase the reactivity of the carboxylate anion, as taught by Hubbs. It would have been obvious to the person having ordinary skill in the art, therefore, to have polymerized bPL to PPL in the presence of an initiator comprising 
Armarego teaches that purity is a matter of degree, and that absolute purity is an ideal which, no matter how closely approached, can never be attained. Armarego discloses that any amounts of unreacted starting materials may be present depending on the synthetic or isolation procedures used for preparing substances (p 1). There is reasonable basis to conclude, therefore, that a PPL product mixture resulting from the polymerization of bPL in the presence of tetrabutylammonium acrylate, as suggested by modified Mahoney, contains at least some amount of residual tetrabutylammonium acrylate from the polymerization of bPL (i.e., “from a first reaction” as recited in claim 58). Therefore, modified Mahoney suggests a composition which contains PPL and tetrabutylammonium acrylate (corresponding to the presently recited residual catalyst from a first reaction that causes PPL to undergo thermolysis).  
As to the presently recited inhibitor:
Mahoney further teaches that various techniques have been developed to stabilize acrylic acid, and that most acrylic acid contains MEHQ for this purpose (p 1, lines 16-18). Mahoney teaches a step of pyrolysis of PPL wherein 2.0 g of PPL formed from polymerization of bPL is combined with 8.6 mg MEHQ (which corresponds to an inhibitor as presently recited). In light of Mahoney’s disclosure, the person having ordinary skill in the art would have been motivated to add inhibitor to a PPL intended for pyrolysis to acrylic acid in order to stabilize the acrylic acid produced upon pyrolysis. It would have been obvious to the person having ordinary skill in the art, therefore, to have polymerized bPL to PPL utilizing tetrabutylammonium acrylate initiator, as 
As to the presently recited content of cobalt, aluminum and acetic acid:
Mahoney discloses that the method is intended to provide isolated PPL which can be transported and used in the manufacture of glacial acrylic acid of a purity suitable for manufacture of acrylic acid polymers (p 7, lines 13-23). Mahoney further teaches treating PPL-containing material to remove non-PPL components (p 12, lines 1-5). Mahoney teaches pelletizing solid PPL such that it can be easily handled in bulk (p 8, lines 10-13). However, modified Mahoney fails to specifically teach a cobalt, aluminum or acetic acid content of the PPL (and composition thereof). 
Armarego teaches that purity is a matter of degree, and that absolute purity is an ideal which, no matter how closely approached, can never be attained. Armarego discloses that any amounts of unreacted starting materials may be present depending on the synthetic or isolation procedures used for preparing substances (p 1). Armarego teaches that a purified product should have spectroscopic properties which indicate that the traces of impurities left in the sample are of acceptable levels for the intended purpose (p 2, bottom half of page). 
In light of Mahoney’s disclosure indicating the desirability of using a solid PPL product which has been treated to remove non-PPL components and which can be transported and utilized to produce glacial acrylic acid of high purity, the person having ordinary skill in the art would have been motivated to provide solid PPL, as disclosed by modified Mahoney, having any desired minimization of contaminants in order to improve 
With regard to the recited concentration of PPL in the composition (greater than 90 wt%):
Mahoney teaches adding 8.6 mg of inhibitor to 2.0 g of PPL, which provides a composition comprising less than 1% inhibitor, relative to the total amount of PPL and inhibitor. Mahoney further teaches purification steps (washing, precipitation) at the end of the production of PPL from bPL (p 13, lines 10-16). In light of Mahoney (and Armarego), the person having ordinary skill in the art would have been motivated to reduce any amount of contaminants to provide a PPL product having any appropriate degree of purity, depending on the purity requirements of the intended application (balanced with process efficiency requirements). It would have been obvious to the person having ordinary skill in the art, therefore, to have combined less than 1 wt% inhibitor with a PPL product comprising residual tetrabutylammonium acrylate initiator (catalyst), as suggested by modified Mahoney, utilizing PPL product having any 
As to claim 61, modified Mahoney suggests a composition according to claim 56, as set forth above. Mahoney teaches that the PPL can have a number average molecular weight between 200-10,000 g/mol (p 7, lines 25-29) or 10,000-1,000,000 (p 8, lines 10-16). Both of the ranges disclosed by Mahoney overlap the presently claimed range of 800-100,000 g/mol recited in claim 61. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claims 62 and 68, modified Mahoney suggests a composition according to claim 56, as set forth above. Mahoney specifically teaches using an acrylate anion because the carboxylate incorporates into the polymer chain, and no non-acrylate materials arising from the bound initiator will contaminate the subsequent acrylic acid stream produced from the polymer (p 8, line 21 to p 9, line 2). In light of Mahoney’s teaching, the person having ordinary skill in the art would have been motivated to form acrylic acid from PPL utilizing only PPL chains which have an acrylate end group, in order to avoid contamination of the acrylic acid product. It would have been obvious to the person having ordinary skill in the art, therefore, to have formed a composition of PPL, inhibitor and catalyst, as suggested by modified Mahoney, utilizing PPL wherein all (100%) of the PPL chains have acrylate end groups (i.e., according to Mahoney’s PPL formula in the scheme on p 9 wherein R is an acrylate end group, resulting in a PPL structure as presently recited in claim 68 wherein Y is H), in order to prevent contamination of subsequently produced acrylic acid product.

Double Patenting
Claims 46, 47, 49-51, 54-58 and 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10781156. Although the claims at issue are not identical, they are not patentably distinct from each other because:
A composition comprising each of the components required by instant claims 46, 47, 49-51, 54-58 and 61 is recited in claims 4-6 of ‘156. 
The claims of ‘156 do not recite a specific degree of purity or specific maximum permitted content of contaminants (such as THF, cobalt, aluminum, acetic acid). However, the claims of ‘156 explicitly recite that the composition is “for producing a high purity acrylic acid thermolysis product.” It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a composition as recited in the claims of ‘156 utilizing PPL having any appropriate high degree of purity in order to increase the purity of the ultimately produced acrylic acid, including a degree of purity corresponding to less than 10 ppm of contaminants (such as THF, cobalt, aluminum and acetic acid). 

Claims 46, 47, 49-51, 53-58, 60 and 61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/995358 (reference application) in view of Armarego (Purification of Laboratory Chemicals, Seventh edition, Elsevier, Chapter 1, p 1, 2013).

Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
A composition comprising the components recited in instant claims 46-47, 49-51, 54-58 and 61 is recited in claims 1, 5, 6 and 11 of ‘358. A PPL concentration as recited in instant claims 55 and 56 is in claim 3. A catalyst as recited in instant claims 53 and 60 is in claims 10 and 16.
The claims of ‘358 do not recite a specific degree of purity or specific maximum permitted content of contaminants (such as THF, cobalt, aluminum, acetic acid).
Armarego teaches that purity is a matter of degree, and that absolute purity is an ideal which, no matter how closely approached, can never be attained. Armarego discloses that any amounts of unreacted starting materials may be present depending on the synthetic or isolation procedures used for preparing substances (p 1). Armarego teaches that a purified product should have spectroscopic properties which indicate that the traces of impurities left in the sample are of acceptable levels for the intended purpose (p 2, bottom half of page). 
Given Armarego’s disclosure, it is evident that increasing the degree of purity of a substance is an ideal, and many methods for improving the purity of a material are known in the art. The person having ordinary skill in the art would have been motivated to increase the purity of a substance to any appropriate degree in order to improve suitability for uses wherein contamination is detrimental for subsequent reactions or final product quality.  It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a composition as recited in the claims of ‘358 utilizing 

Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered.
With regard to the Information Disclosure Statement, Applicant argues that the IDS filed on 1/10/2020 is essentially the same as the IDS filed in the parent application. Applicant argues that the two references which were not considered (struck through) in the 1/10/2020 IDS were accepted by the Office in the parent case, and the Office has not proffered any reason why these two references were rejected. 
Applicant is correct that the action mailed 8/3/2021 did not include an explanation as to why the two struck-through 1/10/2020 IDS references were not considered. The examiner apologizes for this oversight. However, as noted by Applicant, these references were cited on the IDS dated 7/24/19 in the parent case 15/223178. Contrary to Applicant’s assertion in the present remarks, the two references in question were not accepted by the Examiner in the parent case. Rather, both references were struck through, and the action mailed 10/1/19 contains an explanation as to why the references fail to comply with 37 CFR 1.98. The explanation in paragraphs 6 and 7 of the action mailed 10/1/19 in the parent case should have been copied and provided again in the action mailed 8/3/2021 of the present case.   
In view of the submission of a translation of JP45-19381, the reference has been considered. However, with regard to Non-patent literature document 1, 37 CFR 
Applicant argues (p 8) that claim 50 further defines the catalyst and “a first catalyst” that may be part of a residual catalyst, thereby overcoming the rejection under 35 USC 112(d). However, claim 50 refers to “the catalyst” recited in claim 46, and further defines “the catalyst” as being a residual catalyst from a first reaction. The claim then further defines the residual catalyst from a first reaction utilizing a list of alternatives (i.e., Markush group format), wherein the alternatives include materials which are not catalysts themselves, but rather, e.g., degradation products of a catalyst, or materials used to produce a catalyst. Therefore, Applicant’s argument that claim 50 requires both a catalyst and a first catalyst is unpersuasive.
Applicant’s remaining arguments are that the Office has not performed fact finding with regard to the claims as presently amended. The previously set forth rejections have been modified above to address the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/RACHEL KAHN/           Primary Examiner, Art Unit 1766